         Case 3:17-cr-00285-AWT Document 76 Filed 03/13/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA
                                                                                 3:17-CR-00285
              V.
                                                                  Honorable Alvin W. Thompson
       WILLIAM FUSCO



                       MOTION FOR CHANGE OF BOP DESIGNATION

        William Fusco, through his counsel, Evan T.L. Hughes, respectfully request the Court to
change the defendant’s Federal Prison designation from FCI Allenwood to FCI Fairton, 655
Fairton-Millville Road, Fairton, NJ 08320. The designation alteration is requested as counsel
was unfamiliar with FCI Fairton at the sentencing hearing and this facility allows the defendant
to be closer to his family during his period of confinement.




                                                                         Respectfully Submitted,




                                                               __________________________
                                                                              Evan T.L. Hughes
                                                                                      ID: 93214
                                                                              Hughes Firm, LLC
                                                                  1845 Walnut Street, Suite 932
                                                              Philadelphia, Pennsylvania 19103
         Case 3:17-cr-00285-AWT Document 76 Filed 03/13/19 Page 2 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA
                                                                                    3:17-CR-00285
               V.
                                                                    Honorable Alvin W. Thompson
       WILLIAM FUSCO



                                             ORDER

        Upon the motion of the defendant, through his counsel, Evan T.L. Hughes, respectfully
requesting that this Court change defendant’s designation with the Federal Bureau of Prisons to
FCI Fairton, it is hereby ​ORDERED​ that this alteration of designation is ​GRANTED​ as it is in the
best interest of the public and the defendant for the reason outlined in the motion.
        SO ORDERED



Date: March 13, 2019

                                                           _______________________________
                                                                  Honorable Alvin W. Thompson
